Citation Nr: 1525972	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  15-08 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's notice of disagreement with the denial of additional Post-9/11 GI Bill benefits was timely.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active air service from April 2004 to April 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The record before the Board consists of the Veteran's paper education file, as well as electronic records within Virtual VA and the Veterans Benefits Management System.  A review of the electronic records reveals that they do not pertain to the Veteran's claim for education benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  In January 2013, the RO mailed the Veteran a letter notifying him that his entitlement to Post-9/11 GI Bill benefits was exhausted effective April 7, 2013.

2.  No written communication expressing disagreement with the RO's decision was received by VA until September 2014, when written argument was submitted by the Veteran requesting additional benefits.


CONCLUSION OF LAW

A timely notice of disagreement with the RO's January 2013 decision related to the Veteran's Post-9/11 GI Bill education benefits has not been received.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200. 

A Notice of Disagreement is a written communication from either the Veteran or, if applicable, his representative, expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) and a desire to contest the result.  38 C.F.R. § 20.201. 

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a Notice of Disagreement with a determination by the AOJ within one year from the date that the AOJ mails the notice of the determination to him or her.  Otherwise, the decision will become final and binding on the Veteran.  The date of mailing the letter of notification of the determination in question will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302. 

On January 7, 2013, the RO notified the Veteran that his eligibility for Post-9/11 GI Bill education benefits would expire in April 2013.  In particular, the letter indicated that he had 0 months and 0 days remaining under the Post-9/11 GI Bill as of April 7, 2013.  The attachment to the January 2013 RO letter (VA Form 4107) clearly indicates, "You have one year to appeal our decision."  A review of the file fails to reveal that the RO received any correspondence expressing disagreement with that decision within the one-year period following January 2013.  No written communication related to the Post-9/11 GI Bill education benefits was received from the Veteran until September 12, 2014, long after expiration of the time period for submitting a Notice of Disagreement.  The Veteran's appeal must be denied.

The Veteran argues that he should be forgiven for not filing the Notice of Disagreement on time and asks how he would have known that he needed the additional benefits until the time at which he acted to utilize them, which was outside of the timeframe required for appeal.  The Veteran's argument on appeal appears to be centered on fairness.  While the Board understands the Veteran's contention, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law and not the evidence is dispositive of the issue before the Board, the appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Board having determined that the Veteran did not submit a timely Notice of Disagreement with the RO's January 2013 decision denying additional Post-9/11 GI Bill education benefits, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


